EXHIBIT99.1 CONTACT: Investor Relations 404-715-2170 Corporate Communications 404-715-2554 Delta Air Lines Reports June 2009 Quarter Financial Results ATLANTA,July 22, 2009 – Delta Air Lines (NYSE:DAL) today reported financial results for the June 2009 quarter.Key points include: · Delta’s net loss for the June 2009 quarter was $199 million, excluding $58 million in merger-related expenses1, or $0.24 loss per share.Delta’s reported net loss for the June 2009 quarter was $257 million, or $0.31 per share. · Excluding merger-related expenses and $390 million in realized fuel hedge losses, Delta’s net profit was $191 million. · In the June 2009 quarter, consolidated unit costs, excluding fuel and special items, were up 2%, on a 7% decline in system capacity. · Delta has achieved more than $200 million in synergy benefits in the first half of 2009 from its merger with Northwest Airlines. · Delta generated $834 million in operating cash flow during the quarter and had $5.4 billion in unrestricted liquidity as of June 30, 2009. “The industry faces substantial challenges from unprecedented revenue declines and volatile fuel prices, but Delta is the best positioned network carrier to weather these economic conditions. I want to thank the Delta people for their hard work and dedication during these difficult times” said Richard Anderson, Delta’s chief executive officer. “Delta has more flexibility and a proven track record of acting quickly to adapt our business to economic challenges. We continue to focus on cost discipline and preserving liquidity, while adjusting our fleet and network and accelerating merger benefits.” Revenue Environment Delta’s operating revenue on a GAAP2 basis grew 27% to $7 billion in the June 2009 quarter compared to the prior year period as a result of its merger with Northwest Airlines.On a combined basis3, total operating revenue declined $2.1 billion, or 23%, and total unit revenue (RASM) declined 17%. -more- Page 2 (in millions) 2Q09 GAAP2 2Q08 GAAP2 Incr (Decr) 2Q09 GAAP2 2Q08 Combined3 Incr (Decr) Passenger $ $ 24% $ $ (25% ) Cargo 8% (54% ) Other, net 62% 15% Total Operating Revenue $ $ 27% $ $ (23% ) On a combined basis3: · Passenger revenue decreased 25%, or $2 billion, compared to the prior year period due to the global economic recession, the estimated $125 million to $150 million impact of the H1N1 virus and a 7% capacity reduction.Passenger unit revenue (PRASM) declined 20%, driven by a 19% decline in yield. · Cargo revenue declined 54%, or $200 million, reflecting lower volume and yield due to the recession.Freighter capacity was 50% lower year over year, as Delta continues to reduce capacity to achieve its plan of discontinuing all freighter flying by the end of 2009. · Other, net revenue grew 15%, or $123 million, primarily due to increased baggage fee revenue and improved terms from Delta’s affinity card agreement with American Express. Comparisons of revenue-related statistics are as follows: Increase (Decrease) 2Q09 (GAAP2) versus 2Q08 (Combined3) 2Q09 ($M) GAAP2 Change YOY Unit
